Citation Nr: 9903952	
Decision Date: 02/11/99    Archive Date: 02/17/99

DOCKET NO.  95-33 479A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for residuals of 
scarlet fever.

2.  Entitlement to service connection for residuals of 
scarlet fever.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

E. W. Koennecke


INTRODUCTION

The appellant served on active duty from January 1944 to 
December 1945.

This case comes before the Board of Veteran's Appeals (the 
Board) on appeal from an August 1995 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDINGS OF FACT

1.  Service connection for residuals of scarlet fever was 
denied in May 1991, August 1991 and April 1993 rating 
decisions.  The appellant did not appeal.

2.  The appellant has submitted medical evidence that is new 
and relevant to the issue at hand.

3.  Aortic valve disease is not attributable to an inservice 
scarlet fever infection.


CONCLUSIONS OF LAW

1.  The May 1991, August 1991 and April 1993 rating decisions 
are final.  New and material evidence has been submitted to 
reopen the claim for entitlement to service connection for 
residuals of scarlet fever.  38 U.S.C.A. §§ 5108, 7105 (West 
1991); 38 C.F.R. §§ 3.156(a), 3.160(d), 20.1103 (1998).

2.  Aortic valve disease was not a residual of a scarlet 
fever infection that was incurred in during the appellant's 
active service.  38 U.S.C.A. §§ 1110, 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence

Service connection for residuals of scarlet fever was denied 
in a May 1991 rating decision.  Specifically, the appellant 
claimed service connection for heart valve damage as a 
residual of a scarlet fever infection in service.  At the 
time of that decision, the evidence consisted of the 
appellant's sworn claim and service medical records.

Based on the record, it was concluded that except for a 
history of scarlet fever given at the time of the 
appellant's separation examination, there was no diagnosis 
of scarlet fever during service or at any time until many 
years after separation from service.  There was also no 
indication of treatment since 1945 when the appellant was 
discharged.  The denial was not appealed and became final.

The claim may be reopened if new and material evidence is 
presented.  The RO declined to reopen the claim in August 
1991 after receipt of inpatient hospitalization records from 
South Miami Hospital in January 1984 that chronicled an 
admission for cardiac catheterization, aortic valve 
replacement and coronary artery bypass surgery.  The RO 
found that the hospital report presented no objective 
evidence of any medical relationship between the claimed 
scarlet fever and his current heart disease.  The evidence 
did not show that scarlet fever was incurred or aggravated 
during service.

The claim was not reopened in an April 1993 rating decision 
after receipt of copies of service medical records and 
letters from a Dr. Dorman dated in 1991 and 1993.  Although 
Dr. Dorman's letter was new evidence, it was considered not 
material since the scarlet fever had not been shown to have 
its onset during active duty and the letter that indicated 
the heart disease was related to scarlet fever was therefore 
irrelevant.

In the August 1995 rating decision on appeal, the RO 
declined to reopen the claim after receipt of a letter from 
Dr. Dorman dated in 1995 and statement of the appellant's 
former coworker.  Dr. Dorman's letter was duplicative of 
prior submissions and the coworker's letter was irrelevant 
to the issue of service connection.  In January 1998, the 
Board remanded the appeal to obtain a VA medical opinion 
regarding the relationship, if any, between the appellant's 
heart valve disease and scarlet fever.

New and material evidence means evidence not previously 
submitted to the agency decisionmakers which bears directly 
and substantially upon the specific matter under 
consideration.  It is neither cumulative nor redundant and 
by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156 (1998).

On claims to reopen previously and finally disallowed 
claims, the Board must conduct a two-part analysis.  Manio 
v. Derwinski, 1 Vet. App. 140, 145 (1991). First, it must 
determine whether the evidence presented or secured since 
the prior final disallowance of the claim is new and 
material.  New and material evidence is evidence is that 
which is not merely cumulative of other evidence on the 
record and it must be relevant to the issue at hand.  Id. at 
174.  Second, if the Board determines that the evidence is 
new and material, it must reopen the claim and evaluate the 
merits of the appellant's claim in light of all the 
evidence, both new and old.  Masors v. Derwinski, 2 Vet. 
App. 181, 185 (1992).  In accordance with Hodge v. West, 155 
F. 3d 1356 (Fed. Cir. 1998), the Board has not considered 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) in its 
analysis.

In determining whether the appellant has submitted new and 
material evidence, the Board must consider the basis of the 
previous denial.  See Evans v. Brown, 9 Vet. App. 273 
(1996).  The Board also believes that the reasons for the 
prior denials must be considered.  Put differently, at the 
time of the prior final denial, there was no evidence beyond 
the appellant's given history of scarlet fever in service, 
and no evidence that linked any current disability to a 
scarlet fever infection in service.  

Since the time of the final denial in April 1993, the 
appellant submitted a May 1995 letter from Dr. M. Dorman that 
indicated that the appellant underwent open heart surgery in 
January 1984 for aortic valve replacement and coronary artery 
bypass.  The doctor stated that the aortic valve deteriorated 
due to his previous exposure to scarlet fever many years 
prior.  A March 1998 letter from Dr. Hamburg indicated that 
it was a known fact that rheumatic fever could cause heart 
disease.  A VA examination conducted in March 1998 concluded, 
in part, that if the appellant actually had scarlet fever it 
could have been a cause of rheumatic aortic stenosis.

This evidence is new and material evidence since it 
establishes a link between a current disability due to 
scarlet fever and the possibility of scarlet fever in 
service, and therefore bears directly and substantially upon 
one of the specific matters under consideration.  It is 
neither cumulative nor redundant and by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Accordingly, the petition 
to reopen the claim for service connection for residuals of 
scarlet fever is granted, and the Board will now proceed to 
address the issue of entitlement to service connection for 
residuals of scarlet fever.


Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
or disease.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1998).

In making a claim for service connection, the appellant has 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a).  A well grounded claim 
is a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet 
App. 78, 81 (1990).

A well-grounded claim for service connection generally 
requires medical evidence of a current disability; evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent evidence.  Caluza v. Brown, 7 Vet. App. 
498 (1995) aff'd per curiam, 78 F.3d 604 (Fed.Cir. 1996) 
(table); see also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303 (1996); Layno v. Brown, 6 Vet. App. 465 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Establishing 
direct service connection for a disability that was not 
clearly present in service requires the existence of a 
current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service.  Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  Savage v. Gober, 10 Vet. App. 488 (1997).  However, 
where the claim involves issues of medical fact, such as 
medical causation or medical diagnoses, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).

Moreover, establishing a well-grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.

Initially, the Board notes that it views the issue of well- 
groundedness in a vacuum.  The appellant has alleged that he 
was diagnosed with scarlet fever in service and reported such 
in history at the time of his December 1945 separation 
examination.  This report is of record, although an inservice 
diagnosis of scarlet fever is not.  In light of the fact that 
there was no history of scarlet fever reported prior to 
service, the report was made by the appellant at the time of 
his discharge after an enlistment of less than 2 years and 
not in pursuit of monetary gain, and there is no evidence of 
scarlet fever after service, the Board accepts this statement 
as competent evidence of scarlet fever in service.

There is evidence of current heart disability due to scarlet 
fever and this is contained in Dr. Dorman's February 1991 
letter that the aortic valve deterioration was due to 
previous exposure to scarlet fever.  This is competent 
evidence of a current disability related to scarlet fever.  
Since there is no other evidence of a scarlet fever infection 
prior to or after service, Dr. Dorman's letter is competent 
evidence linking the current disability to service.

The Board thereby makes the preliminary finding that the 
evidence as discussed above is sufficient to establish a well 
grounded claim for service connection for residuals of 
scarlet fever. 38 U.S.C.A. § 5107(a) (West 1991).  When 
determining whether a claim is well grounded, the evidence 
submitted in support of the claim must be accepted as true; 
however, once well-groundedness is established, the weight 
and credibility of the evidence must be assessed.  Robinette 
v. Brown, 8 Vet. App. 69, 75-76 (1995).

When all the evidence is assembled, the determination must 
then be made as to whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether a preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

A history of scarlet fever or scarlet fever was not noted at 
the time of the December 1943 enlistment examination.  The 
heart and blood vessels were normal.  

A scarlet fever infection was not noted in service.  On 
January 12, 1944 he was diagnosed with acute bronchitis and 
discharged to duty well on January 17, 1944.  At the time of 
the December 1945 separation examination, a history of 
scarlet fever in February 1944 was reported.  Examination of 
the cardiovascular system and heart was normal.

January 1984 records from South Miami Hospital chronicled the 
appellant's admission for diagnoses of aortic stenosis, 
coronary artery disease, left ventricular hypertrophy and 
post-pericardiotomy syndrome.  Cardiac catheterization, 
aortic valve replacement and coronary artery bypass were 
performed.  Notes by Dr. Zager indicated that the appellant 
had known about a heart murmur for the past 30-40 years.  He 
again reported a history of scarlet fever in service and 
denied a history of rheumatic fever.  The final relevant 
diagnostic impression after cardiac catheterization but prior 
to surgery was aortic stenosis, possibly secondary to 
congenitally bicuspid valve, but also possible due to 
degenerative disease and calcification of a normally 
tricuspid aortic valve.  The pathology report of the aortic 
valve indicated nodular calcific aortic stenosis.

A February 1991 letter from Dr. Dorman stated that the 
appellant underwent open heart surgery for aortic valve 
replacement and coronary artery bypass in 1984.  His aortic 
valve deteriorated due to his previous exposure to scarlet 
fever many years prior.  Virtually identical letters were 
submitted in March 1993 and May 1995.

A June 1994 letter from a former coworker at Southern Wine 
and Spirits of America indicated that he had worked with the 
appellant for 25 years.  The appellant was a personable, hard 
working, diligent and competent salesman.  In 1979 the 
appellant found he was not able to perform his job as well as 
in the past, he was not feeling well and did not perform with 
the same vigor that was his usual level of performance.

The appellant's wife has submitted statements in support of 
her husband's claim.  He was healthy and active prior to 
service.  He wrote her letters from boot camp that said he 
was admitted to the hospital for measles in the middle of 
January 1944 and while there, he contracted scarlet fever.  
After his discharge he went back to work and seemed like his 
old self.  The scarlet fever caused his heart valve to 
deteriorate over the years until he needed surgery.

A March 1998 letter from Dr. C. Hamburg stated that it was a 
known fact that rheumatic heart disease can cause heart valve 
problems.

A VA examination was conducted in March 1998.  A murmur was 
noted.  In pertinent part, the addendum indicated that the 
examiner had reviewed the history and charts of the appellant 
and had seen and examined him.  The opinion stated:

First, time is the question of whether 
[the appellant] actually had scarlet 
fever.  If he did, this could have been a 
cause of rheumatic aortic stenosis.

However, it is more likely that the 
aortic stenosis was of the senile 
calcific type not related to scarlet 
fever.  Two things suggest this: (1) the 
late age of onset and (2) the pathology 
report from the aortic valve removed 
during his valve replacement.  The 
findings are more consistent with severe 
senile calcific aortic stenosis.

The appellant has submitted numerous statements in support of 
the claim and testified at a Travel Board hearing in 
September 1997.  In summary, he contended that during his 
period of initial training he contracted measles and was 
hospitalized.  During that time he developed scarlet fever 
and spent a month in the hospital.  He got sick about the 
18th or 20th after boot camp started on January 3rd.  He lost 
weight and was very weak for months and then he felt fine.  
He did not have to mention the scarlet fever at the time of 
discharge because it was on the discharge paper.  He was told 
by many doctors after service that he had a loud heart 
murmur.  He first developed heart problems in 1979 that began 
with fainting.  He was diagnosed with aortic valve 
deterioration.  Dr. Dorman told him that scarlet fever had 
caused the valve disease.  The valve was replaced by surgery 
in 1984.  He expected to need another replacement soon.

In assessing the weight and credibility of all the evidence, 
the Board first reiterates that it has assessed the 
circumstances surrounding the report of a history of scarlet 
fever at the time of separation and as was discussed above.  
Based on the contemporaneous nature of the report and the 
absence of evidence of scarlet fever at any other time, the 
Board finds that the given history establishes scarlet fever 
in service.  The record also establishes a current disability 
of aortic heart valve disease.

Therefore, the sole issue remaining for the Board's 
determination is whether the aortic heart valve disease was a 
long-term consequence of an inservice scarlet fever 
infection.  This requires a careful assessment and balancing 
of the relevant evidence.

The Board has examined the lay testimony of the appellant's 
coworker and wife.  The coworker's statements are not 
relevant to the issue of whether scarlet fever caused the 
valve disease.  As for the wife's testimony, the Board has 
already conceded that the appellant had scarlet fever in 
service.  Lay testimony is competent only when it regards 
features or symptoms of injury or illness, but may not be 
relied upon for establishing a medical diagnosis, be that a 
current diagnosis or one linking a current disability to 
service.  Layno v. Brown, 6 Vet. App. 465. 469-70 (1994).  
Therefore, the wife is not competent to supply a medical 
opinion that links heart valve disease to scarlet fever.

The appellant likewise, is not competent to state that his 
valve disease was caused by scarlet fever.  As for any 
statement of the appellant as to what a doctor told him, it 
is insufficient to establish a medical diagnosis.  The 
connection between what a physician said and the layman's 
account of what he purportedly said, filtered as it was 
through a layman's sensibilities, is simply too attenuated 
and inherently unreliable to constitute medical evidence.  
Robinette v. Brown, 8 Vet. App. 69, 77 (1995); Marciniak v. 
Brown, 10 Vet. App. 198 (1997).

In that the appellant's testimony and the lay statements are 
not competent, they lack probative value in the Board's 
consideration.  Accordingly, the Board is left with the 
opinions furnished by Dr. Hamburg, Dr. Zager, Dr. Dorman and 
the VA examiner as relevant on the issue of whether valve 
disease was caused by a scarlet fever infection in this 
appellant.

Dr. Hamburg stated that rheumatic heart disease could cause 
heart valve problems.  The Board accords this opinion no 
probative weight for two reasons.  First, although this 
doctor is presumed competent and credible, there is no 
evidence that appellant was ever diagnosed with rheumatic 
heart disease either in service or after service.  The 
appellant denied a history of rheumatic fever in notes from 
South Miami Hospital.  The statement is entirely irrelevant.  
Second, the doctor has not stated whether rheumatic fever or 
scarlet fever caused heart valve problems in this appellant.

Dr. Zager's opinion was furnished after cardiac 
catheterization but prior to surgery and pathological 
investigation, therefore it lacks probative value when 
compared to the later opinions.

Dr. Dorman's opinion is presumed competent and the Board 
finds no reason to doubt its credibility.  The record 
indicated that he was part of the team that evaluated the 
appellant and that he was the cardiac surgeon that performed 
the valve replacement.  He stated that the valve disease was 
due to previous exposure to scarlet fever many years prior.  
The Board has placed less probative value on this opinion 
versus the VA examiner for the following reasons.  The doctor 
stated that there was prior exposure to scarlet fever, but 
did not explain whether that belief was based on the 
patient's history as provided or based on a finding after 
surgery.  He fails to furnish a basis or explanation for his 
opinion.  Even considering that the Board has conceded 
scarlet fever in service, the opinion does not explain what 
findings prior to, during, or after surgery led him to this 
conclusion.

The VA examiner, on the other hand, stated that scarlet fever 
could have been the cause of a rheumatic aortic stenosis, but 
that it was more likely of senile calcific origin.  His 
opinion was based on enumerated factors, including the late 
age of onset and the pathology report.  The appellant's 
description of the course of his illness is consistent with 
the finding that identifiable symptoms did not develop until 
more than 30 years after service.  Since this examiner 
clearly offers a dual basis for his opinion, the Board 
affords it more probative weight.

The Board notes that the Court of Veteran's Appeals has not 
adopted a treating physician rule which would give the 
opinions of treating physicians greater probative weight in 
evaluating veterans' claims and over that of the VA examiner.  
Harder v. Brown, 5 Vet. App. 183, 189 (1993); Guerrieri v. 
Brown, 4 Vet. App. 467, 471 (1993).

Therefore, after weighing all the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the claim for service connection for residuals of scarlet 
fever.

Once the claim became well grounded the duty to assist was 
invoked.  The RO has met its duty to assist the appellant in 
the development of his claim under 38 U.S.C.A. § 5107 (West 
1991).  Records were obtained from service, private 
physicians, and a VA examination and opinion were obtained.  
Furthermore, there is no indication from the appellant or his 
representative that there is outstanding evidence which would 
be relevant to this claim.

The Board has considered that at least on one copy of the 
responses from National Personnel Records Center, fire- 
related service was indicated.  The obligation of the Board 
to explain its findings and conclusions and to consider 
carefully the benefit-of -the-doubt rule is especially 
heightened in cases where the service medical records are 
presumed destroyed.  O'Hare v. Derwinski, 1 Vet. App. 365 
(1991).  In the instant case, service medical records were 
obtained and included records from Great Lakes Hospital 
during the period of December 1943 to January 1944, however 
there were no records pertaining to a hospital admission for 
measles or scarlet fever.  In light of the fact that the 
Board has not disputed the appellant's contention that he had 
scarlet fever in service, failure to develop any records in 
that regard and the possibility of fire-related loss has not 
prejudiced this appellant.

The Board notes that the appellant has not alleged that 
scarlet fever was incurred in combat, and thus application of 
38 U.S.C.A. § 1154(b) (West 1991) is not warranted.

For the reasons discussed above, the Board finds that the 
evidence in this case is not so evenly balanced so as to 
allow application of the benefit of the doubt rule.  38 
U.S.C.A. § 5107(b) (West 1991).


ORDER

Service connection for residuals of scarlet fever is denied.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

